 
Exhibit 10.4
 
EXECUTION VERSION
 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
AND AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.


LEVIATHAN MINERALS GROUP INCORPORATED
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
 

 $_____________
Minneapolis, Minnesota
August 22, 2011

 
                                                                                              
LEVIATHAN MINERALS GROUP INCORPORATED, a Delaware corporation (the “Company”),
for value received hereby promises to pay to _________, or registered assigns
(the “Holder”), the sum of ______________, or such other amount as shall then
equal the outstanding principal amount hereof and all accrued interest, as set
forth below, on the earlier to occur of (i) February 22, 2013 (eighteen months
from the date of this Note), or (ii) when declared due and payable by the Holder
upon the occurrence of an Event of Default (as defined below).  Payment for all
amounts due hereunder shall be made by wire transfer of immediately available
funds, in lawful tender of the United States, to an account designated in
writing by the Holder. This Note is issued pursuant to that certain Securities
Purchase Agreement by and among the Company and the Investors described therein,
dated as of the date hereof, as the same may from time to time be amended,
modified or supplemented (the “Purchase Agreement”). The Holder of this Note is
subject to certain restrictions set forth in the Purchase Agreement and shall be
entitled to certain rights and privileges set forth in the Purchase
Agreement.  This Note is one of the Convertible Promissory Notes referred to as
the “Convertible Promissory Notes” in the Purchase Agreement.  Capitalized terms
used but not defined herein have the meanings ascribed to them in the Purchase
Agreement.
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:
 
1. Definitions.  As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:
 
(i) “Business Day” means any day except Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
(ii) “Common Stock” means the common stock of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(iii) “Company” shall include any corporation that, to the extent permitted by
this Note or the Purchase Agreement, shall succeed to or assume the obligations
of the Company under this Note.
 
(iv) “Conversion Shares” means shares of Common Stock into which this Note is
converted pursuant to Section 5.1 or 5.2 hereof.
 
(v) “Holder,” when the context refers to a holder of this Note, shall mean any
person who shall at the time be the registered holder of this Note.
 
(vi) “Permitted Indebtedness” has the meaning provided in the Security
Agreement.
 
(vii) “Permitted Liens” has the meaning provided in the Security Agreement.


2. Interest.  Until all outstanding principal and interest on this Note shall
have been paid (or converted into shares of Common Stock) in full, simple
interest on the unpaid principal balance of this Note shall accrue from the date
hereof at the rate of ten percent (10%) per annum (the “Initial Interest
Rate”).  Interest shall be due and payable in cash upon each anniversary of the
issue date of this Note, except as otherwise provided in Section 3 hereof.  Upon
the occurrence and during the continuation of an Event of Default that results
in the eventual acceleration of this Note, the Initial Interest Rate shall be
increased to fourteen percent (14%) per annum.


3. Events of Default.  If any of the events specified in this Section 3 shall
occur (herein individually referred to as an “Event of Default”), the Holder of
the Note may, so long as such condition exists, declare the entire principal and
unpaid accrued interest hereon immediately due and payable, by notice in writing
to the Company:
 
(i) the entry of any judgment or order against the Company for the payment of
money in an aggregate amount in excess of $50,000 (to the extent not covered by
insurance), if the same is not satisfied or enforcement proceedings are not
stayed within 60 days or if, within 60 days after the expiration of any such
stay, the judgment or order is not dismissed, discharged or satisfied; or
 
(ii) The institution by the Company of proceedings to be adjudicated as bankrupt
or insolvent, or the filing by it of a petition seeking reorganization or
release under the bankruptcy laws of any jurisdiction applicable to the Company,
or the consent by it to the appointment of a receiver, liquidator, assignee,
trustee or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of
creditors,; or
 
(iii) If, within sixty (60) days after the commencement of an action against the
Company seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under any present or future applicable statute,
law or regulation, such action shall not have been resolved in favor of the
Company or all orders or proceedings thereunder affecting the operations or the
business of the Company stayed, or if the stay of any such order or proceeding
shall thereafter be set aside; or
 
 
2

--------------------------------------------------------------------------------

 
 
 
(iv) If, within sixty (60) days after the appointment without the consent or
acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated; or
 
(v) The conveyance of any or all of the Company’s assets to a trustee, mortgagee
or liquidating agent or assignment for the benefit of creditors.
 
4. Prepayment. This Note may not be prepaid without the express written consent
of the Holder.
 
5. Conversion.
 
5.1 Automatic Conversion.  Immediately upon the effective date of the listing of
the Common Stock on any of the Nasdaq stock markets, the NYSE, or the NYSE Amex,
the entire outstanding principal amount and all accrued unpaid interest of this
Note shall be automatically converted, in accordance with the provisions of
Section 5.3.1 hereof, into the number of shares of Common Stock determined by
dividing the aggregate principal amount and all accrued unpaid interest thereon
by $4.25, subject to adjustment as provided herein (such price being referred to
herein as the “Conversion Price”).
 
5.2 Voluntary Conversion.  The Holder of this Note has the right, at the
Holder’s option, at any time prior to conversion pursuant to Section 5.1 or
payment in full of the principal balance and all accrued interest of this Note,
to convert this Note, in accordance with the provisions of Section 5.3.2 hereof,
in whole or in part, into fully paid and nonassessable shares of Common Stock.
The number of shares of Common Stock into which this Note may be converted
pursuant to this Section 5.2 shall be determined by dividing the aggregate
principal amount together with all accrued unpaid interest on the date of
conversion by the Conversion Price.
 
5.3 Conversion Procedure.
 
5.3.1 Notice of Conversion Pursuant to Section 5.1.  If this Note is
automatically converted pursuant to Section 5.1, written notice shall be
delivered to the Holder of this Note at the address last shown on the records of
the Company for the Holder or given by the Holder to the Company for the purpose
of notice or, if no such address appears or is given, at the place where the
principal executive office of the Company is located, notifying the Holder of
the conversion to be effected, specifying the Conversion Price, the principal
amount of the Note to be converted, the date on which such conversion will occur
and calling upon such Holder to surrender to the Company, in the manner and at
the place designated, this Note.  At its expense, the Company shall deliver to
the Holder the applicable Conversion Shares in certificate form (bearing such
legends as are required by the Purchase Agreement and applicable state and
federal securities laws in the opinion of counsel to the Company) or, if
permissible in the opinion of counsel to the Company, electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions, in either case within five (5) Business Days following the
Company’s receipt of this Note surrendered by the Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
 
5.3.2 Notice of Conversion Pursuant to Section 5.2.  Before the Holder shall be
entitled to convert this Note into shares of Common Stock pursuant to Section
5.2, it shall surrender this Note at the office of the Company and shall give
written notice, in the form of the Notice of Conversion attached hereto, to the
Company of the election to convert the same pursuant to Section 5.2, and shall
state therein the name or names in which the shares of Common Stock are to be
issued. At its expense, the Company shall deliver to the Holder the applicable
number of Conversion Shares in certificate form (bearing such legends as are
required by the Purchase Agreement and applicable state and federal securities
laws in the opinion of counsel to the Company) or, if permissible in the opinion
of counsel to the Company, electronically through the Depository Trust Company
or another established clearing corporation performing similar functions, within
five (5) Business Days following its receipt of such notice and surrendered
Note.  Such conversion shall be deemed to have been made immediately prior to
the close of business on the date of such surrender of this Note, and the person
or persons entitled to receive the applicable Conversion Shares shall be treated
for all purposes as the record holder or holders of such Conversion Shares as of
such date.
 
5.4 No Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of the Company issuing any fractional
shares to the Holder upon the conversion of this Note, the number of shares
issued upon the conversion of this Note shall be rounded up to the nearest whole
share
 
5.5 Split, Subdivision or Combination of Shares.  If the Company at any time
while this Note remains outstanding and unpaid shall split, subdivide or combine
the Company’s Common Stock, into a different number of securities of the same
class, the Conversion Price for such securities shall be proportionately
decreased in the case of a split or subdivision or proportionately increased in
the case of a combination and the number of such securities shall be
proportionately increased in the case of a split or subdivision or
proportionately decreased in the case of a combination.
 
6. Negative Covenants.  As long as any portion of this Note remains outstanding,
unless the Majority Investors shall otherwise consent in writing, the Company
shall not, directly or indirectly:
 
a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;


b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any liens or encumbrances of any kind, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;
 
 
4

--------------------------------------------------------------------------------

 


c) amend its charter documents (other than those amendments contemplated in the
Definitive Information Statement filed with the SEC on June 17, 2011), including
without limitation, the certificate of incorporation and bylaws, in any manner
that materially and adversely affects any rights of the Holder; or


d) pay cash dividends or distributions on any equity securities of the Company.


7. Financial Covenants.  As long as any portion of this Note remains
outstanding, the Company shall:
 
a) not later than 50 days after the end of the first three fiscal quarters,
provide the Holder with a quarterly report on Form 10-Q, as filed with the
Securities and Exchange Commission, containing unaudited financial statements
for such period;
 
b) not later than 135 days after the end of the fiscal year, provide the Holder
with an annual report on form 10-K, as filed with the Securities and Exchange
Commission, containing audited financial statements for such period; and
 
c) from time to time, provide such other information as the Holder may
reasonably request.
 
8. Secured Obligations.  The obligations of the Company under this Note are
secured by all assets of the Company and its subsidiaries pursuant to the
Security Agreement.
 
9. Assignment.  Subject to the restrictions on transfer described in Section 11
below, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors and assigns of the parties.
 
10. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Majority Investors.
 
11. Transfer of This Note or Securities Issuable on Conversion Hereof.  With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, the Holder will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of such Holder’s counsel, to the effect that such offer, sale or
other distribution may be effected without registration or qualification (under
any U.S. federal or state law then in effect). Promptly upon receiving such
written notice and opinion, if so requested, the Company, as promptly as
practicable, shall notify such Holder that such Holder may sell or otherwise
dispose of this Note or such securities, all in accordance with the terms of the
notice delivered to the Company.  Each Note thus transferred and each
certificate representing the securities thus transferred shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with the Act, unless in the opinion of counsel for the Company such legend is
not required. The Company may issue stop transfer instructions to its transfer
agent in connection with such restrictions.
 
 
 
5

--------------------------------------------------------------------------------

 
 
12. Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
faxed with confirmation of receipt by the sending device or if delivered by
internationally recognized overnight courier such as FedEx or DHL, at the
respective addresses of the parties as set forth herein. Any party hereto may by
notice so given change its address for future notice hereunder. Notice shall
conclusively be deemed to have been given when personally delivered or faxed in
the manner set forth above and shall be deemed to have been received when
delivered.
 
13. No Stockholder Rights.  Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a stockholder in respect of meetings of stockholders for
the election of directors of the Company or any other matters or any rights
whatsoever as a stockholder of the Company; and no dividends or interest shall
be payable or accrued in respect of this Note or the interest represented hereby
or the Conversion Shares obtainable hereunder until, and only to the extent
that, this Note shall have been converted.
 
14. Usury.  This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Holder
hereunder for the loan, use, forbearance or detention of money exceed that
permissible under applicable law.  If at any time the performance of any
provision of this Note or of any other agreement or instrument entered into in
connection with this Note involves a payment exceeding the limit of the interest
that may be validly charged for the loan, use, forbearance or detention of money
under applicable law, then automatically and retroactively, ipso facto, the
obligation to be performed shall be reduced to such limit, it being the specific
intent of the Company and the Holder that all payments under this Note are to be
credited first to interest as permitted by law, but not in excess of (i) the
agreed rate of interest set forth herein or therein or (ii) that permitted by
law, whichever is the lesser, and the balance toward the reduction of
principal.  The provisions of this Section 14 shall never be superseded or
waived and shall control every other provision of this Note and all other
agreements and instruments between the Company and the Holder entered into in
connection with this Note.
 
15. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, excluding that body of law
relating to conflict of laws.  Venue for any legal action taken in connection
with this Note shall be in the state or Federal courts located in the City of
Minneapolis, Minnesota.
 
16. Heading; References.  All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.
 
17. Waiver.  The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.
 
[SIGNATURES FOLLOW]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued this 22nd day
of August 2011.
 
 

  LEVIATHAN MINERALS GROUP INCORPORATED,
a Delaware corporation




By:                                                              
Name:  Samuel Zia
Title: Chief Executive Officer

 
 








Name of
Holder:                                                                     

Address:                                                       
                           
 
                                                                                                
 

 
7

--------------------------------------------------------------------------------

 






NOTICE OF CONVERSION
 
(To Be Signed Only Upon Voluntary Conversion of Note)
 
TO: LEVIATHAN MINERALS GROUP INCORPORATED
 
The undersigned, the holder of the foregoing Note, hereby surrenders such Note
for conversion into shares of Common Stock of LEVIATHAN MINERALS GROUP
INCORPORATED to the extent of $__________________ unpaid principal amount and
accrued unpaid interest of such Note, and requests that the certificates for
such shares be issued in the name of, and delivered to ____________________,
whose address is
_______________________________________________________________, or otherwise
electronically through the Depository Trust Corporation in accordance with the
following instructions __________________________________.
 
Dated: _____________________
 


 

  ______________________________
(Signature must conform in all respects to
name of the registered holder of the Note)
 

                                                                        
(Address)

 
 



